NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       ALLEGRA G., Plaintiff/Appellant,

                                         v.

     DEPARTMENT OF CHILD SAFETY, G.K., G.K., L.K., C.K., C.K.,
                    Defendants/Appellees.

                              No. 1 CA-CV 21-0445
                                FILED 3-10-2022


            Appeal from the Superior Court in Maricopa County
                              No. JG13959
             The Honorable Nicole Stoutner, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Allegra G., Phoenix
Plaintiff/Appellant

Arizona Attorney General’s Office, Tucson
By Dawn Rachelle Williams
Counsel for Appellee Department of Child Safety
                       ALLEGRA G. v. DCS et al.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge Jennifer M. Perkins
joined.


F U R U Y A, Judge:

¶1            Allegra G. (“Mother”) appeals the superior court’s order
dismissing her petition to appoint a temporary guardian and her motion
for reconsideration. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           Mother has five living biological children who range in ages
from 7 and 17 years old. The Department of Child Safety (“DCS”)
intervened in Mother’s family after receiving a report involving the March
15, 2021 death of another of Mother’s children from multiple untreated
medical issues. Through additional inquiries, DCS discovered Mother had
never enrolled the children in school, nor provided them with
professional medical or dental care, leaving four with apparent
developmental and speech delays. See Allegra G. v. DCS, 1 CA-JV 21-0221,
2021 WL 5830199, at *1, ¶ 1 (Ariz. App. Dec. 9, 2021) (mem. decision).

¶3           As a result, DCS removed the children from Mother’s care
and petitioned the juvenile court to find them dependent as to Mother.
The court found the surviving children were dependent on grounds of
abuse and neglect and granted temporary custody to DCS.

¶4           Four days later, Mother petitioned the superior court in this
case to appoint the children’s aunt as temporary guardian, which the
court dismissed. Mother moved the court to reconsider, and the court
denied the motion. Mother timely appealed, and we have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) §§ 12-120.21(A)(1) and -
2101(A)(1).

                             DISCUSSION

¶5           We review a superior court’s order dismissing a
guardianship petition for an abuse of discretion. See In re Wilmot’s
Guardianship, 74 Ariz. 344, 346 (1952) (citation omitted). We review due


                                    2
                         ALLEGRA G. v. DCS et al.
                           Decision of the Court

process claims de novo. Savord v. Morton, 235 Ariz. 256, 260, ¶ 16 (App.
2014).

¶6            Mother makes three unpersuasive arguments on appeal. She
first argues the juvenile court lacked subject matter jurisdiction to enter
the temporary custody orders in the dependency action—an argument we
earlier considered and rejected. See Allegra G., 1 CA-JV 21-0221, at *2–*3,
¶¶ 11–18.

¶7             Mother next argues the superior court violated her due
process rights because it denied her guardianship petition without
holding a hearing. This argument fails as well. Mother had no right to a
hearing; indeed, she had no legal authority to petition for the temporary
guardianship in the first place. DCS had secured legal custody of the
children in the dependency action through the juvenile court. A.R.S. § 8–
202(F); see also Bechtel v. Rose, 150 Ariz. 68, 75, n.4 (1986) (noting that the
juvenile court’s orders regarding dependency of a child take precedence
over the orders of the superior court when acting in probate and domestic
relations capacities, and this supremacy “includes matters of temporary
custody preceding the actual dependency determination”). Given this
context, Mother had no right to insert herself into the placement of the
children using a guardianship petition. Mother remained free to contest
placement within the dependency action, which she did.

¶8             Mother was afforded meaningful time to be heard in the
juvenile proceedings, but she failed to appear at the children’s
dependency hearing and did not provide good cause for her absence.
Allegra G., 1 CA-JV 21-0221, at *1, ¶¶ 5–7.

¶9            Mother further contends the custody order entered in the
dependency action was no longer in effect when the superior court
dismissed the guardianship petition in this case. The record reflects
otherwise. Id. at *2, ¶ 14. Mother was afforded due process and has not
shown the superior court abused its discretion in dismissing her petition
for temporary guardianship or her motion for reconsideration. See Bechtel,
150 Ariz. at 75, n.4.

¶10           Mother also argued Commissioner Stoutner should have
recused herself as a former DCS employee and DCS was a non-party and
could not move for dismissal. But, Mother fails to provide citations to
legal authority, statutes, or the record to support these claims or develop
her arguments. Therefore, we deem these arguments waived. See Ritchie v.
Krasner, 221 Ariz. 288, 305, ¶ 62 (App. 2009); ARCAP 13(a)(7).



                                      3
                         ALLEGRA G. v. DCS et al.
                           Decision of the Court

¶11           Mother, who filed her brief pro se, requests an award of
attorney’s fees on appeal in the event she should hire an attorney. She
does not cite any authority to support her request beyond ARCAP 21(a).
We deny her request pursuant to ARCAP 21. See Simon v. Maricopa Med.
Ctr., 225 Ariz. 55, 64, ¶ 40 (App. 2010) (denying a request for an award of
attorneys’ fees on appeal because appellant “failed to cite any authority
supporting [the] claim for fees and . . . appear[ed] pro se”); Smyser v. City of
Peoria, 215 Ariz. 428, 442, ¶ 50 (App. 2007) (noting that ARCAP 21 “only
sets forth the procedure for requesting fees; it does not provide a
substantive basis for a fee award”); Munger Chadwick, P.L.C. v. Farwest
Dev. & Constr. of the Sw., LLC, 235 Ariz. 125, 126–27, ¶ 5 (App. 2014) (“In
Arizona, it is the rule that parties who represent themselves in a legal
action are not entitled to recover attorney fees.”).

                               CONCLUSION

¶12           We affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                         4